

Exhibit 10.1
RESTRICTED STOCK UNIT AWARD AGREEMENT
(2020 Executive Officer Time-Based Award)


This Agreement (“Agreement”) is made this <Grant Date> (“Grant Date”) by and
between
<Participant Name> (“Participant”) and The Progressive Corporation (the
“Company”).


1.Definitions. Unless otherwise defined or expressly given a different meaning
in this Agreement, each capitalized term in this Agreement shall have the
meaning given to it in The Progressive Corporation 2015 Equity Incentive Plan
(the “Plan”).


2.Award of Restricted Stock Units. The Company grants to Participant an award
(the “Award”) consisting of <# of Units> restricted stock units (the “Restricted
Stock Units” or “Units”), pursuant to, and subject to, the terms of the Plan.


3. Condition to Participant’s Rights under this Agreement. This Agreement shall
not become effective, and Participant shall have no rights with respect to the
Award or any Restricted Stock Units, unless and until Participant has fully
executed this Agreement and delivered it to the Company. In the Company’s sole
discretion, such execution and delivery may be accomplished through electronic
means.


4.Restrictions; Vesting. Subject to the terms and conditions of the Plan and
this Agreement, including the provisions of Paragraph 8 below, Participant’s
rights in and to the Units shall vest, if at all, according to the following
schedule (with such modifications as may be necessary or appropriate, in the
Company’s sole discretion, to eliminate or minimize fractional Units from the
following vesting schedule):


a.
One-third of the Units shall vest on January 1, 2023;



b.
One-third of the Units shall vest on January 1, 2024; and



c.
One-third of the Units shall vest on January 1, 2025.



The Restricted Stock Units awarded under this Agreement shall vest in accordance
with the schedule set forth above unless, prior to the vesting date set forth
above, the Award and the applicable Units are forfeited or have become subject
to accelerated vesting under the terms and conditions of the Plan or this
Agreement.


5.Dividend Equivalents. Subject to this Paragraph 5, with respect to dividends
for which a record date occurs during the Restriction Period applicable to any
Units, Participant shall be credited with a Dividend Equivalent with respect to
each outstanding Restricted Stock Unit, with respect to each vested but not yet
distributed Restricted Stock Unit (as contemplated by Paragraph 8(d), and with
respect to any Dividend Equivalent Unit (defined below) resulting from prior
reinvestments of Dividend Equivalents as provided in this Paragraph. All
Dividend Equivalents so credited will be deemed to be reinvested in Restricted
Stock Units on the date that the applicable dividend or distribution is made to
the Company’s shareholders, in the number of Dividend Equivalent Units
determined by dividing the aggregate value of the Dividend Equivalents by the
Fair Market Value of the Stock on such date (rounded to the nearest thousandth
of a whole Unit or as otherwise reasonably determined by the Company); provided,
however, that if Dividend Equivalents cannot be reinvested in Units due to the
operation of Section 3(a) of the Plan, such Dividend Equivalents will be
credited to Participant as a cash value, which cash value shall be held by the
Company (without interest) subject to this Agreement. Any Units resulting from
the deemed


1

--------------------------------------------------------------------------------




reinvestment of dividends in accordance with this Paragraph 5 are referred to
herein as “Dividend Equivalent Units.” Dividend Equivalents shall be subject to
the same terms and conditions, and shall vest or be forfeited (as applicable) at
the same time, as the Restricted Stock Units to which they relate; provided,
however, that (i) if the Restriction Period for any Restricted Stock Unit ends
after the record date for, but before the payment date of, a dividend, then any
Dividend Equivalents related to such dividend and to Units for which the
Restriction Period is ending will be paid in cash or in Stock, in the sole
discretion of the Company, as soon as practicable following the payment date for
such dividend, and (ii) if Paragraph 8(d) below is applicable and a record date
for any dividend occurs after the applicable vesting date but before the
applicable Delivery Date (as defined in Paragraph 8(d) below), then any Dividend
Equivalents related to such dividend will be paid in cash or in Stock, in the
sole discretion of the Company, on or as soon as practicable following the
Delivery Date.


6.Units Non-Transferable. No Restricted Stock Units (and no Dividend
Equivalents) shall be transferable by Participant other than by will or by the
laws of descent and distribution. In the event all or any portion of the Award
is transferred or assigned pursuant to a court order, such transfer or
assignment shall be without liability to the Company, and the Company shall have
the right to offset against the Award any expenses (including attorneys’ fees)
incurred by the Company, or any of its Subsidiaries or Affiliates, in connection
with such attempted transfer or assignment.


7.Executive Deferred Compensation Plan. If Participant is eligible, and has made
the appropriate election, to defer the Award into The Progressive Corporation
Executive Deferred Compensation Plan (the “Deferral Plan”), and the Award is
eligible for deferral under the Deferral Plan, then at the time of vesting, the
Restricted Stock Units that would otherwise vest under this Agreement (but not
any Dividend Equivalents, which shall be delivered to Participant in accordance
with Paragraph 9), instead of being delivered to Participant shall be credited
to Participant’s account under the Deferral Plan, subject to and in accordance
with the terms and conditions of the Deferral Plan and any related deferral
agreement.


8.Termination of Employment.


(a)Except as otherwise provided in the Plan or in this Paragraph 8, or as
otherwise determined by the Committee, if Participant’s employment with the
Company or any Subsidiary or Affiliate terminates for any reason, the Award and
all Restricted Stock Units (and any related Dividend Equivalents) held by
Participant that are unvested or subject to restriction at the time of such
termination shall be forfeited automatically immediately after such termination.


(b)Notwithstanding Paragraph 8(a) above, in the event that Participant’s
employment terminates as a result of Participant’s death prior to the
Participant’s Qualified Retirement Eligibility Date, then the Restricted Stock
Units (and any related Dividend Equivalents) will vest to the extent that the
Award would have vested if Participant had remained employed for one year
following the date of death, and the balance of the Award, if any, shall be
forfeited. The Company will process any vesting pursuant to the terms of the
immediately preceding sentence within 30 days following its receipt of notice of
Participant’s death.


(c)Notwithstanding Paragraph 8(a) above, in the event that Participant’s
employment terminates as a result of Participant’s death on or after the
Participant’s Qualified Retirement Eligibility Date, then fifty percent (50%) of
each Award Installment (and any related Dividend Equivalents) that is unvested
on the date of death will vest and the balance of the Award shall be forfeited.
The Company will process any vesting pursuant to the terms of the immediately
preceding sentence within 30 days following its receipt of notice of
Participant’s death.


2

--------------------------------------------------------------------------------






(d)Notwithstanding Paragraph 8(a) above, in the event that Participant’s
employment terminates as a result of Participant’s Qualified Retirement, then
fifty percent (50%) of each Award Installment (and any related Dividend
Equivalents) that is unvested on the Participant’s Qualified Retirement Date
will vest immediately after such Qualified Retirement, except that the
distribution of Stock deliverable upon such vesting shall not occur until the
date that is six (6) months plus one (1) day after such Qualified Retirement
Date (the “Delivery Date”). The remaining fifty percent (50%) of each unvested
Award Installment (and any related Dividend Equivalents) shall terminate
immediately after such Qualified Retirement.


(e)
For purposes of this Paragraph 8:



i.    “Qualified Retirement” shall mean any termination of Participant’s
employment with the Company or its Subsidiaries or Affiliates for any reason
(excluding death and an involuntary termination for Cause) that (A) qualifies as
a “separation from service” within the meaning of Section 409A, and (B) occurs
on or after the first day of the calendar month in which either of the following
conditions are scheduled to be satisfied:


(x)
the Participant is 55 years of age or older and has completed at least fifteen
(15) years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates; or

(y)
the Participant is 60 years of age or older and has completed at least ten (10)
years of service as an employee of the Company or one or more of its
Subsidiaries or Affiliates;



provided, however, that if Participant provided any service as an employee to
any entity (or one or more of its subsidiaries or affiliates) that became a
Subsidiary or Affiliate of the Company as a result of the Company’s acquisition,
directly or indirectly, of the assets of such entity (and/or one or more of its
subsidiaries or affiliates) or all or a controlling interest in such entity’s
capital stock or other equity interests (such entity being the “Acquired
Entity”), then Participant’s service as an employee of the Acquired Entity (or
one or more subsidiaries or affiliates of the Acquired Entity) prior to the date
of such acquisition by the Company shall not be treated as “service as an
employee of the Company or one or more of its Subsidiaries or Affiliates” for
purposes of this Paragraph 8(e)(i);


ii.    “Qualified Retirement Eligibility Date” shall mean the first day of the
earliest calendar month in which the Participant is scheduled to satisfy either
of the age and years-of-service requirements for a Qualified Retirement as
defined in Paragraph 8(e)(i) above; and


iii.    “Qualified Retirement Date” means the date as of which Participant’s
employment with the Company or its Subsidiaries or Affiliates terminates
pursuant to a Qualified Retirement as defined in Paragraph 8(e)(i) above.


(f)Nothing in this Paragraph 8 will be interpreted as altering in any way the
provisions of Section 11 of the Plan.




3

--------------------------------------------------------------------------------




9.Delivery at Vesting. Subject to the provisions of the Plan and this Agreement
(including Paragraph 8(d)), upon vesting of all or part of the Award, the
Company shall deliver to Participant one share of Stock in exchange for each
such vested Restricted Stock Unit and for each Dividend Equivalent Unit related
thereto and cash in the amount of any other related Dividend Equivalents, and
the applicable Restricted Stock Units (and any related Dividend Equivalents)
shall be cancelled. Unless determined otherwise by the Company at any time prior
to the applicable delivery, each fractional Restricted Stock Unit (and related
Dividend Equivalent Unit) shall vest and be settled in an equal fraction of a
share of Stock.
 
10.Disqualifying Activity. Notwithstanding any other provision of this
Agreement, if the Committee determines that Participant is engaging in, or has
engaged in, a Disqualifying Activity, the provisions of Section 10(b) of the
Plan will apply. A violation of Paragraph 12 below, and any violation of any
non-competition agreement between Participant and the Company or any of its
subsidiaries or Affiliates, by Participant shall constitute a “material
violation” of an “agreement between the Participant and the Company” within the
meaning of clause (iii) of the definition of Disqualifying Activity.


11.Taxes. No later than the date as of which Taxes become due, Participant shall
pay to the Company, or make arrangements satisfactory to the Committee regarding
the payment of, any Taxes and other items of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Plan and this Agreement shall be conditioned on such payment or arrangements and
the Company and its Subsidiaries and Affiliates, to the extent permitted by law,
shall have the right to deduct any such Taxes from any payment of any kind
otherwise due to Participant. At vesting (or Delivery Date, if applicable) of
any Award Installment, Restricted Stock Units and any related Dividend
Equivalent Units vesting on such vesting date (or being distributed on such
Delivery Date) will be valued at the Fair Market Value of the Company’s Stock on
such date.


Unless otherwise determined by the Committee, Participant must satisfy the
minimum statutory tax withholding obligations resulting from the vesting of
Restricted Stock Units and related Dividend Equivalents (“Minimum Withholding
Obligations”) either (a) by surrendering to the Company Restricted Stock Units
that are then vesting or being distributed (or shares of Stock issuable upon
such event) with a value sufficient to satisfy the Minimum Withholding
Obligations, or (b) by paying to the Company the appropriate amount in cash or,
if acceptable to the Company, by check or other instrument. Unless Participant
advises the Company of his or her election to use an alternative payment method,
Participant shall be deemed to have elected to surrender to the Company
Restricted Stock Units that are then vesting or being distributed (or shares of
Stock issuable upon such event) with a value sufficient to satisfy the Minimum
Withholding Obligations.


Under no circumstances will Participant be entitled to satisfy any Minimum
Withholding Obligations by surrendering Restricted Stock Units that are not then
vesting (or being distributed on such Delivery Date) or any Restricted Stock
Units that Participant has elected to defer under Paragraph 7 above. Any request
by Participant to satisfy Minimum Withholding Obligations by surrendering shares
of Stock owned by Participant prior to the date of such satisfaction must be
specifically approved in advance by the Committee. All payments and surrenders
of Units or shares of Stock and any requests for approval of alternative payment
arrangements must be made by Participant in accordance with such procedures as
may be adopted by the Company in connection therewith, and subject to such rules
as have been or may be adopted by the Committee.


12.Non-Solicitation. In consideration of the Award made to Participant under
this Agreement, starting on the Grant Date and ending on the date that is
exactly twelve (12) months after Participant's “Separation Date” (defined
below), Participant shall not directly or indirectly recruit or solicit for
hire, or


4

--------------------------------------------------------------------------------




hire, or assist in any manner in the recruitment, solicitation for hire or
hiring, of any employee or officer of the Company or any of its Subsidiaries or
Affiliates in each case involving employment by any individual, business or
entity other than the Company or one of its Subsidiaries or Affiliates, or in
any way induce any such employee or officer to terminate his or her employment
with the Company or any of its Subsidiaries or Affiliates. For purposes of this
Paragraph, "Separation Date" means the date on which Participant's employment
with the Company or one of its Subsidiaries or Affiliates terminates for any
reason. The provisions of this Paragraph 12 shall be in addition to, and shall
not supersede or replace, the provisions of any employment or other agreement
between Participant and the Company or any of its Subsidiaries or Affiliates
that contains similar or additional restrictions on Participant.


13.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to this Award, and, except as provided in Paragraph 12,
supersedes and cancels any other agreement, representation or communication,
whether oral or in writing, between the parties relating to the Award, provided
that the Agreement shall be at all times subject to the Plan.


14.Amendment. The Committee may amend the terms of this Award to the fullest
extent permitted by Section 12 of the Plan.


15.Acknowledgments. Participant: (i) acknowledges receiving a copy of the Plan
Description relating to the Plan, and represents that he or she is familiar with
all of the material provisions of the Plan, as set forth in such Plan
Description; (ii) accepts this Agreement and the Award subject to all provisions
of the Plan and this Agreement; and (iii) agrees to accept as binding,
conclusive and final all decisions and interpretations of the Committee relating
to the Plan, this Agreement or the Award.


Participant evidences his or her agreement with the terms and conditions of this
Agreement, and his or her intention to be bound by this Agreement, by
electronically accepting the Award pursuant to the procedures adopted by the
Company. Upon such acceptance by Participant, this Agreement will be immediately
binding and enforceable against Participant and the Company.




THE PROGRESSIVE CORPORATION




By: /s/ Daniel P. Mascaro    
Vice President & Secretary


5